NO. 07-09-00331-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
13, 2010
 

 
HAROLD ERIC HAM, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 100TH DISTRICT COURT OF HALL
COUNTY;
 
NO. 3477; HONORABLE STUART MESSER, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
ORDER
 
            By order of December 18, 2009, the
Court abated this appeal.  The abatement
is dissolved. Subject to appellant’s compliance with the requirements of Rule
of Appellate Procedure 35.3, the appellate record is due sixty days from the
date of this order.  Tex. R. App. P.
35.3.  Additional deadlines shall fall in
accordance with the appellate rules.  See Tex. R. App. P. 38.6.  
 
                                                                                    Per
Curiam
Do
not publish.